Citation Nr: 9923174	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  96-47 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint dysfunction, claimed as a residual of wisdom tooth 
extraction.  

2.  Entitlement to service connection for headaches, claimed 
as a residual of wisdom tooth extraction.  

3.  Entitlement to an increased (compensable) disability 
rating for service-connected endocervical stenosis as a 
residual of gynecological cryosurgery.  


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.  

The veteran's claims of entitlement to service connection for 
jaw problems and headaches were received in July 1995, as was 
a claim of entitlement to service connection for 
gynecological problems.  In May 1996, service connection for 
jaw problems, headaches and gynecological problems was denied  
by the Department of Veterans Affairs (VA) Regional Office in 
Salt Lake City, Utah (the RO).  The veteran was provided 
notice of that decision, and commenced her appeal by filing a 
Notice of Disagreement in June 1996.  She was provided a 
Statement of the Case (SOC).  The veteran perfected her 
appeal of those claims by filing a VA Form 9, Appeal to Board 
of Veterans' Appeals, dated in August 1996.  In May 1998 the 
Board remanded the matter for additional development, 
including obtaining all relevant medical treatment records, 
conducting a gynecological examination, an examination by an 
oral surgeon, and examinations by any other specialist deemed 
necessary, and for adjudication based on the entire record.  

Subsequent to the Board's May 1998 remand in this matter the 
Fort Harrison Medical and RO granted the veteran's claim of 
entitlement to service connection for endocervical stenosis 
as a residual of gynecological cryosurgery, effective from 
July 1995, and assigned a noncompensable disability rating.  
The veteran filed a Notice of Disagreement expressing 
dissatisfaction with the initial rating assigned.  That claim 
of entitlement to an increased rating for the veteran's 
service-connected endocervical stenosis as a residual of 
gynecological cryosurgery is addressed in the remand portion 
of this document.  

In letters in August 1998, October 1998 and June 1999, the 
veteran referred to concerns regarding her duties during 
service, including working with blood samples on Enweetok.  
It is unclear from the veteran's letters exactly what she was 
referring to, although there are references in her 
correspondence to nuclear testing and to "military 
coverups".  The veteran subsequently indicated that she was 
concerned that her comments regarding activities at Enweetok 
had not been addressed.  The veteran is informed that 
military and national security matters are not within the 
jurisdiction of the Board or VA and will be not addressed 
further herein. The Board further notes that the veteran has 
referred the matter to the President of the United States, 
among other elected public officials.

To the extent the veteran claims that her gynecological 
problems were caused by her duties testing blood samples in 
service, the Board notes that that contention need not be 
addressed at this time, as service connection for a 
gynecological disorder was granted by the RO in April 1999, 
although evidently not based on her handling of blood samples 
on Enweetok.  

The Board additionally notes that the veteran's 
correspondence, although somewhat unclear, may refer to 
additional issues which she wishes to raise.  This matter 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Temporomandibular joint dysfunction was incurred as the 
result of the veteran's service.  

2.  A headache disorder was incurred as a result of the 
veteran's service.  


CONCLUSIONS OF LAW

1.  Service connection is warranted for temporomandibular 
joint dysfunction.  38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303(a) (1998).   

2.  Service connection is warranted for headaches.  
38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.303(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for 
temporomandibular joint dysfunction and for headaches, both 
claimed to be the result of service, in particular wisdom 
tooth extraction undertaken during service.  

In the interest of clarity, the Board will first describe the 
factual background of this case.  Relevant law, regulations 
and decisions of the United States Court of Appeals for 
Veterans Claims [formerly the United States Court of Veterans 
Appeals] will then be briefly reviewed  The veteran's claim 
will then be analyzed and a decision rendered.

Factual Background

The veteran entered active duty in October 1976.  In June 
1978 she complained of headaches for two or three days, and 
was treated with Ornade and then Darvocet.  

In August 1978 the veteran had two wisdom teeth removed from 
the left side.  In October 1978 the veteran was prescribed 
Darvocet for pain in the neck and headache.  

In June 1979, several days prior to right wisdom teeth 
extraction, the veteran sought treatment for a headache of 
two day duration which radiated from the right mandible.  The 
veteran noted she was soon to have a wisdom tooth extraction.  
The diagnosis was impacted wisdom tooth, and she was 
prescribed Tylenol 3.  Later that month she had two wisdom 
teeth extracted on the right side.  At the end of June 1979 
the veteran sought treatment for complaints of infected 
wisdom extraction.  Upon examination the area surrounding the 
tooth socket was found to be erythematous and swollen.  


In an August 1979 Report of Medical History prepared incident 
to the veteran's release from active duty, frequent or severe 
headaches were reported.  The examiner reported they were 
associated with hyperacidity and also made mention of 
indigestion due to hyperactivity.  In the Report of Medical 
History, the veteran also referred to problems after 
extraction of wisdom teeth.  There appears to have been no 
dental component to the examination.

There are no relevant medical records covering approximately 
the next 16 years.  Several VA examinations were conducted 
during this period, including one in October 1991 in which 
the veteran's head and neck were described as normal.  
The veteran did not mention jaw or headache problems.  The 
Board observes that the focus of the examinations was on the 
veteran's back problems.

A VA neurological examination was conducted in February 1996.  
She reported a history of headaches and mouth pain dating 
back to the extraction of her wisdom teeth in 1978.  The 
veteran further reported that the headaches had become worse 
during recent years and  now occurred on a daily basis.  
According to the examiner, the veteran's neurological system 
was basically normal, except that she was noted to have 
chronic myofascial pain along with evidence of muscle 
contraction headaches.  The examiner also reported that the 
veteran had no classical evidence of migraine, and then 
stated:  "Headaches need to be considered.  
Temporomandibular joint dysfunction needs to be ruled out."  

The veteran underwent a fee basis neurological examination in 
by DP, MD in December 1998.  In the examination report, Dr. 
DP noted the veteran's complaints of pain and clicking in the 
jaw, and some headache pain in the temporal regions and back 
of the head.  Upon examination she was alert, cooperative and 
gave her history well.  Her higher functioning cranial 
nerves, fields and fundi were normal.  She had limitation of 
how far she could open her mouth, and was aware of some 
bruxism when she drives.  No bruits were detected over the 
head, neck or orbits; neck rotations were full, but there was 
a little tenderness in the cervical paraspinal muscles.  
Other findings were all normal, and the examiner felt 
additional neurological studies were not indicated.  

The examiner summarized that the veteran had muscular 
contraction headaches that seemed to be related in time to 
the wisdom tooth extraction and resultant temporomandibular 
joint dysfunction, but added "I will leave some of that up 
to the oral surgeon."  

In an opinion dated in December 1998, prepared following a 
examination of the veteran and review of magnetic resonance 
imaging but prior to review of her claims folder, Dr. CP, 
DMD, an oral surgeon, opined that the veteran had internal 
derangement of the temporomandibular joints.  He added "I 
can state that an infection after wisdom tooth removal could 
have contributed to the derangement," then added that if he 
could review records that documented the preoperative and 
postoperative status he would be able to make more definitive 
statements.  A subsequent statement from Dr. CP was dated in 
January 1999 and was prepared following his review of the 
veteran's claims folder.  Dr. CP reported that after 
reviewing the veteran's claims folder and after examining the 
veteran, he believed she has bilateral internal derangement 
of the temporomandibular joints, and anteriorly displaced 
menisci.  After describing the veteran's history regarding 
the wisdom tooth extraction done in 1979, and her subsequent 
medical history, he commented that the veteran has limited 
mouth opening and associated symptoms, that her headaches are 
due to muscle contractions, that her mouth opening was not 
documented to be limited during the period from August 20, 
1979, to February 26, 1996, that she had two examinations 
that reflected no abnormalities, and that her problem is 
worse on the left than on the right.  

Dr. CP's conclusion was that while the removal of the wisdom 
teeth could have played a role in the development of the 
internal derangement, so could years of clenching her teeth.  
He added that if limited mouth opening had been documented on 
her separation examination, a stronger case for service 
connection could be made.  He suggested that the examinations 
conducted August 30, 1979, and October 4, 1991, may have been 
less than thorough, but "the veteran did not call this 
problem to the attention of the examiner."  

Relevant Law and Regulations

Service connection

In general, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (1998).

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether an appellant has presented evidence of a 
well-grounded claim. See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
If a claimant has not filed such a claim, the appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991).  An allegation that 
a disability is service connected is not sufficient; the 
claimant must submit evidence in support of a claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim. Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  If a claimant has not submitted evidence of a 
well-grounded claim, there is no duty on the part of VA to 
assist her in developing pertinent facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

Generally, for a claim to be well grounded a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table).  

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
See Grottveit, supra.  


Analysis

Entitlement to service connection for temporomandibular joint 
dysfunction

The veteran asserts she suffers jaw problems consisting of 
clicking and popping in her temporomandibular joints, and a 
limited ability to open her mouth.  She contends those 
problems are the result of oral surgery performed during 
service in June 1979 to remove two wisdom teeth on the right 
side, and the follow-up care later in June 1979 and early in 
July 1979 that was required because one of the sockets became 
severely infected.  

The first step of Caluza, which requires a competent medical 
diagnosis of a current disability, has been met with regard 
to this claim.  The VA examination reports dated in December 
1998 and January 1999 reveal that the veteran does have 
bilateral internal derangement of the temporomandibular 
joints.

With regard to the second step of the Caluza test, it is 
clear from the veteran's service medical records that she 
underwent removal of wisdom teeth in service, although there 
is no medical evidence that the veteran suffered from 
temporomandibular joint dysfunction in service.  For purposes 
of ascertaining whether a well-grounded claim has been 
submitted, however, the Board construes the evidence to 
establish that the second Caluza step has been met.  

With regard to the third step of the Caluza analysis, that is 
whether there is medical evidence of a nexus between an in-
service injury or disease and a current disability, the Board 
notes that the record contains the January 1999 statement 
from Dr. CP in which he reports that the removal of the 
wisdom teeth could have played a role in the development of 
the internal derangement.  The Board finds that statement of 
Dr. CP, a qualified medical professional, is sufficient to 
establish a medical nexus for purposes of determining whether 
this claim is well grounded.  Accordingly, the Board finds 
that the claim is well grounded.  

Once a well grounded claim has been established, it is the 
Board's responsibility to weigh the evidence.  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the  Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

With regard to the merits of the claim of entitlement to 
service connection for temporomandibular joint dysfunction, 
claimed as a residual of wisdom tooth extraction, the Board 
initially notes that the provisions 38 C.F.R. § 3.306(b)(1) 
do not apply, since such disability can hardly be considered 
to be a "usual" result of extraction of wisdom teeth.

The December 1998 medical opinion from Dr. CP indicates that 
the infection after the extraction could have contributed to 
the derangement, and the clarifying opinion obtained from him 
in January 1999 after he was able to review the veteran's 
medical record and claims folder indicates that the 
extraction of the teeth could have played a role in the 
development of derangement, and that post-service clenching 
of teeth could also have played a role in developing 
derangement.  Although one construction of his January 1999 
opinion is that because there was no evidence of limited 
mouth opening until 1996 it is less likely that either the 
infection or the extraction caused the derangement and more 
likely that the clenching caused the derangement, the 
statement could also reasonably be construed as positive 
evidence that supports the veteran's claim that the current 
disability was the result of the extraction. 

Dr. DP, in December 1998, referred to "this dental 
extraction and resultant in [sic] temporomandibular joint 
dysfunction" but went on to state "but I will leave some of 
that up to the oral surgeon."

Thus, there is no medical opinion evidence that clearly 
states there is no causal connection between the veteran's 
current temporomandibular joint dysfunction and either the 
infection or the extraction in service.  However, both Dr. 
CP's and Dr. DP's December 1998 and January 1999 statements 
could reasonably be construed to support a finding that such 
a connection does exist.

Accordingly, the Board finds the evidence as to this issue 
this case is in equipoise.  Service connection for 
temporomandibular joint dysfunction is granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Entitlement to service connection for headaches

The veteran in essence contends that she suffers headaches as 
the result of the in-service wisdom tooth removal.  

In VA examinations conducted in December 1998 and January 
1999, diagnoses of headaches due to muscle contraction were 
made.  Accordingly, the first step of the Caluza analysis, 
that is the current diagnosis of headache disability, has 
been met.  

With regard to the second step of the Caluza analysis, the 
veteran's service medical records contain several diagnoses 
of headaches.  That evidence is sufficient to meet the second 
step of the Caluza test, as it shows in-service incurrence of 
a disability.  

The Board further finds that step three, medical nexus 
evidence, has been met.  The Court has held in Savage v. 
Gober, 10 Vet. App. 488 (1997), that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may obviate 
the need for medical evidence of a nexus between present 
disability and service.  See Savage, 10 Vet. App. at 497.  
The only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the post-service symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.

The Board notes in this connection that the 1996 neurological 
examiner appears to have accepted the statements of the 
veteran concerning continuity of symptomatology, although 
this is somewhat unclear.  

Dr. DP, the neurologist who examined the veteran in December 
1998, indicated that the veteran's headaches began at the 
same time as her wisdom tooth extraction (i.e. during 
service) and may have been related to the wisdom tooth 
extraction and resultant temporal joint dysfunction.  This 
evidence also serves to make the claim well grounded.

Turning to the merits of the case, the evidence in essence 
indicates that the veteran's headaches began during service 
and that she currently has headaches.  However, there is a 
gap of many years between service and renewed complaints of 
headaches, including the normal 1991 VA examination.  

As discussed above, although hardly models of clarity, the 
various medical opinions of record appear to relate the 
veteran's headaches to her service.  The examiners appear to 
accept the veteran's contentions that her headaches began 
during service.  
In addition, the 1996 fee basis neurological examination, 
although not definitive, at least contains a suggestion of an 
association between temporomandibular joint dysfunction and 
headaches.  No examiner has indicated that the current 
headache disability did not begin during service, and there 
is some suggestion that the headaches were specifically 
related to the wisdom tooth extraction.  It is also 
undeniable that the veteran's service medical records contain 
clear  references to headaches, as well as to problems after 
the extraction of wisdom teeth.  

The Board believes that the evidence as to this issue is in 
relative equipoise.  Applying the benefit of the doubt rule, 
the Board will grant service connection for headaches.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for temporomandibular joint dysfunction is 
granted.   

Service connection for headaches is granted.  


REMAND

In the rating decision dated in April 1999, the RO granted 
service connection for endocervical stenosis as a residual of 
gynecological cryosurgery.  That award was granted effective 
in July 1995, and the disability rating assigned was a 
noncompensable rating under 38 C.F.R. § 4.116, Diagnostic 
Code 7612.  The veteran was informed of that determination, 
and in June 1999 filed a Notice of Disagreement with the 
initial rating.  The information in the claims folder 
reflects that as of June 1999 that matter was still being 
developed, and the veteran has not yet received a Statement 
of the Case addressing her disagreement with the initial 
rating assigned for her service-connected gynecological 
disability. 

Regulations require VA to furnish the veteran with a 
Statement of the Case after receipt of a Notice of 
Disagreement.  38 C.F.R. §§ 19.28, 19.29 and 19.30.  
Regulations also require the Board to remand a matter for 
further development or to correct a procedural defect.  
38 C.F.R. § 19.9.  

In her various communications to VA, the veteran has appears 
to raise additional issues.  However, it is unclear exactly 
what the veteran is claiming.  The Board notes that the 
veteran, who has expressed frustration with VA processes, 
does not currently have a representative.  The Board believes 
that a representative may be of great value to the veteran.  
Therefore, the veteran should be given an opportunity to 
choose a representative who can help her in this matter.  The 
RO should then contact the veteran, through her 
representative if one has been appointed by her, and 
ascertain exactly which issues she wishes to pursue.

Accordingly, the claim regarding the initial rating the 
veteran's service-connected gynecological disability is 
REMANDED for the following action: 

1.  The RO should contact the veteran an 
inform her of her right to 
representation.  Any appropriate 
information and forms pertaining to 
representation should be furnished to the 
veteran and the veteran should be given 
the opportunity to choose a 
representative.

2.  The RO should then contact the 
veteran, through her representative if 
one has been appointed, and ascertain 
exactly which issues she wishes to 
pursue.  The veteran should respond to 
the RO in a clear and succinct manner.  
Any appropriate development of any such 
issues so identified should then be 
undertaken by the RO.

3.  The RO should complete any 
appropriate additional development 
regarding the veteran's claim for a 
higher disability rating for her service-
connected gynecological disability and 
then prepare and furnish her with a 
Statement of the Case, as appropriate. 

If the veteran perfects an appeal of the decision regarding 
the increased rating issue, or any other issue, her claims 
folder should be returned to the Board for appellate 
consideration.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  

This remanded claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.    

As a final matter, the veteran is instructed that while this 
case is in remand status, all evidence, argument and other 
correspondence should be directed to the RO, not the Board.  
Misdirecting correspondence will serve only to delay the 
ultimate resolution of the case.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

